ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_01_FR.txt. 204

OPINION INDIVIDUELLE DE M. LE JUGE KOROMA
{ Traduction]

Edification du mur et annexion — Compétence de la Cour — Rôle de la Cour
dans la procédure consultative — Conclusions sur la base du droit applicable —
Caractère d'obligation erga omnes des conclusions — Respect du droit huma-
nitaire — Rôle de l'Assemblée générale.

1. Tout en souscrivant à la décision de la Cour selon laquelle le mur
qu'Israël, puissance occupante, est en train de construire dans le territoire
palestinien occupé, y compris à l’intérieur et sur le pourtour de Jérusa-
lem-Est, et le régime qui lui est associé sont contraires au droit interna-
tional, j'estime devoir revenir sur un certain nombre de points.

2. Tout d’abord, et c’est là un élément capital, l'édification du mur a
entraîné, en violation du principe fondamental du droit international
interdisant l’acquisition de territoire par la force, l'annexion de portions
du territoire occupé par Israël, puissance occupante. La Cour a confirmé
que le territoire palestinien était un territoire occupé: Israël n’est donc
pas habilité à y procéder à des actes de souveraineté ayant pour effet de
modifier ce statut de territoire occupé. L’occupation revêt par définition
un caractère temporaire et doit respecter les intérêts de la population tout
en satisfaisant les besoins de la puissance occupante sur le plan militaire.
De ce fait, tout ce qui peut modifier son caractère, comme l'édification du
mur, est illicite.

3. Si l’on comprend qu'il y ait des opinions et points de vue juridiques
très divers sur la question dont est saisie la Cour, laquelle concerne les
droits et obligations d’une puissance occupante dans un territoire occupé
et les recours ouverts en droit international en cas de manquement à ces
obligations — question qui, à mon sens, est indubitablement juridique et
relève de la compétence consultative de la Cour —, l’objection ne vaut
pas, selon laquelle la Cour ne serait pas compétente pour trancher cette
question, ce que montrent tant la Charte des Nations Unies (art. 96 —
Coopération fonctionnelle entre la Cour et l'Assemblée générale pour
toute question juridique) que le Statut de la Cour (art. 65 — Pouvoir dis-
crétionnaire; art. 68 — Assimilation aux dispositions qui s'appliquent en
matière contentieuse), son Règlement (art. 102, par. 2 — Assimilation
aux dispositions qui s'appliquent en matière contentieuse) ou sa jurispru-
dence constante. L’objection selon laquelle il y aurait défaut d’opportu-
nité judiciaire — objection que la Cour a dûment examinée sous l’angle
de sa compétence et de l'équité en matière d'administration de la justice
— n’est pas davantage recevable. A cet égard, la question posée à la Cour
ne concerne pas le conflit israélo-palestinien proprement dit, ou son règle-
ment, mais plutôt les conséquences juridiques de l'édification du mur

72
ÉDIFICATION D'UN MUR (OP. IND. KOROMA) 205

dans le territoire occupé. Autrement dit, le droit international permet-il à
une puissance occupante de modifier unilatéralement le caractère d’un
territoire occupé? La question est éminemment juridique et, à mon sens,
de nature à susciter une réponse également juridique qui ne présente pas
nécessairement le caractère d’une décision portant règlement d’un diffé-
rend bilatéral; il s’agit d’une demande tendant à préciser le droit appli-
cable. C’est à cette question que la Cour a répondu. Elle était donc fon-
dée à exercer sa compétence consultative en la matière. La base juridic-
tionnelle de son avis consultatif est ainsi fermement ancrée dans sa
jurisprudence.

4. Le rôle de la Cour dans une telle procédure est de dire et mettre en
œuvre le droit applicable en l’espèce. Pour parvenir à ses conclusions, la
Cour a appliqué comme il convenait les règles pertinentes du droit inter-
national de Poccupation aux territoires palestiniens. Ce faisant, elle a
conclu que ces derniers constituaient un territoire occupé et n'étaient
donc pas sujets à annexion, et qu’une telle annexion équivaudrait à une
violation du droit international et serait contraire à la paix internatio-
nale. Sous le régime de l’occüpation, est illégale la division ou la partition
d’un territoire occupé par la puissance occupante. En outre, selon le droit
international contemporain, tous les Etats ont l’obligation de s’abstenir
de toute action visant à remettre en cause, même partiellement, l’unité
nationale et l'intégrité territoriale de tout autre Etat ou pays.

5. La Cour a également conclu que le droit à l’autodétermination en
tant que droit établi et reconnu par le droit international s’appliquait au
territoire ainsi qu’au peuple palestiniens. En conséquence, l’exercice d’un
tel droit autorise le peuple palestinien à établir son propre Etat, comme
cela avait été initialement prévu par la résolution 181 (II) et devait être
par la suite confirmé. La Cour a conclu que l'édification du mur dans le
territoire palestinien ferait obstacle à la réalisation d’un tel droit et en
constituait donc une violation.

6. En ce qui concerne le droit humanitaire et le droit des droits de
l’homme, la Cour a conclu à juste titre que ces deux régimes s’appli-
quaient aux territoires occupés et qu’Israël, en sa qualité de puissance
occupante, avait l’obligation de respecter les droits de la population
palestinienne des territoires occupés. En conséquence, elle a jugé que
l'édification du mur dans les territoires occupés constituait une violation
du droit humanitaire et du droit des droits de l’homme. Pour mettre un
terme à cette violation, la Cour a, comme il convenait, demandé la ces-
sation immédiate de l'édification du mur et le versement de réparations
au titre des dommages causés par cette édification.

7. Tout aussi importante est la conclusion selon laquelle la commu-
nauté internationale dans son ensemble a, vis-à-vis du peuple palestinien
— dont le territoire, en tant qu’il avait autrefois été placé sous mandat,
fait l’objet d’une «mission sacrée» —, l’obligation de ne reconnaître
aucune modification unilatérale du statut de ce territoire qui découlerait
de l'édification du mur.

8. Les règles du droit international qui ont inspiré les conclusions de la

73
ÉDIFICATION D'UN MUR (OP. IND. KOROMA) 206

Cour font autorité; ces conclusions revêtent donc le caractère d’obliga-
tions erga omnes. Elles constituent une réponse autorisée à la question
posée et s'imposent à tous les Etats, ceux-ci étant liés par ces règles et
ayant un intérêt à les voir observées.

9, Tout aussi important est Pappel lancé aux parties au conflit pour
qu'elles respectent le droit humanitaire durant les hostilités en cours. S'il
est compréhensible qu’une occupation prolongée entraîne une résistance,
il n’en incombe pas moins à toutes les parties au conflit de respecter à
tout moment le droit international humanitaire.

10. En se prononçant, la Cour s’est acquittée de son rôle d’arbitre
suprême de la légalité internationale et d’ultime garde-fou contre les actes
illicites. Il incombe à présent à l’Assemblée générale, dans l'exercice des
responsabilités qui lui ont été confiées par la Charte, de traiter le présent
avis consultatif avec le respect et le sérieux qu’il commande, non pour se
livrer à des récriminations, mais dans l'intention de mettre ces conclu-
sions au service d’un règlement juste et pacifique du conflit israëlo-pales-
tinien, conflit qui non seulement dure depuis beaucoup trop longtemps,
mais qui cause également d'énormes souffrances aux personnes directe-
ment concernées et envenime les relations internationales en général.

(Signé) Abdul G. Koroma.

74

 
